Citation Nr: 1217402	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-00 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent prior to May 5, 2009 for posttraumatic stress disorder.

2. Entitlement to an initial evaluation in excess of 30 percent as of May 5, 2009 for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent disability rating, effective April 25, 2005. 

In a March 2010 rating decision, the RO increased the evaluation to 30 percent, effective May 5, 2009. The Board finds that the Veteran was advised of the above grant of increased rating; however, he did not withdraw his appeal. In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded. Thus, this appeal continues. 

In a December 2008 substantive appeal, via a VA Form 9, the Veteran requested a personal hearing before the Board at the RO. In an August 2011 VA Form 21-4138, the Veteran's representative reported "the Veteran requests the [Board] hearing regarding his [PTSD] be withdrawn." The Board finds that there is no hearing request pending at this time. 38 C.F.R. § 20.704(e) (2011).    

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Denver, Colorado, hence, that RO now has jurisdiction over the claims on appeal.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). The record indicates that the Veteran is employed. As such, the issue of entitlement to a TDIU is not raised by the record at this time.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. Prior to May 5, 2009, the Veteran's service-connected PTSD was characterized by subjective complaints of nightmares, sleep impairment, anxiety, moodiness, anger, interest in life activities, intrusive thoughts, difficulty maintaining good friendly relationships, avoidance of crowds, isolation, depression, and concentration problems, and by objective findings of despondent mood, anxiety, hypervigilance, depression, anxious affect, impairment in daily functioning, use of medication, adequate memory, good insight and judgment, clear and relevant thought processes, and being sociable.

3. As of May 5, 2009, the Veteran's service-connected PTSD is characterized by subjective complaints of anxiety, alcohol use, stress, nightmares, sleep impairment, anger, hypervigilance, emotional numbing, fair memory, panic attacks, intrusive memories, hyperarousal, and irritability, and by objective findings of anxiety, depression, slow to moderate speech, logical and goal-oriented thought processes, long-term memory skills intact, maintenance of activities of daily living, and interest in life activities.


CONCLUSIONS OF LAW

1. Prior to May 5, 2009, the criteria for a 30 percent initial evaluation, but no higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).     

2. As of May 5, 2009, the criteria for an initial evaluation in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).     

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The claim on appeal arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). In connection with the claim on appeal, the evidence of record includes private treatment records from November 2004 to June 2005 and VA outpatient treatment records from November 2005 to July 2006 and from October 2006 to April 2011. In September 2005, October 2006, and November 2009, the Veteran was provided VA examinations for his PTSD. The VA examiners reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale. The Board notes that the VA examination reports are probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board acknowledges that the Veteran's most recent VA examination was in November 2009, and an additional examination is not warranted in this case as that examination report addressed the Veteran's PTSD symptomatology and the evidence of record does not indicate the Veteran's PTSD has worsened since then. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159 (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


	(CONTINUED ON NEXT PAGE)



II. Decision

In a January 2008 notice of disagreement, via a VA Form 21-4138, the Veteran asserted that his disabling symptoms for PTSD warrant a higher disability rating.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155 (West 2002). Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern. Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a) (2011). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b) (2011).

The Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV). A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. A score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. Id.

Under the current rating criteria, PTSD is evaluated under a general rating formula for mental disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). The Veteran is currently rated at 10 percent disabled prior to May 5, 2009 and at 30 percent disabled as of May 5, 2009. 

A 30 percent disability evaluation is assigned with evidence of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events). Id.

A 50 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2011). Otherwise, the lower rating will be assigned. Id. When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2011).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's contentions regarding the severity of his service-connected psychiatric disability were considered by the Board and the Veteran is acknowledged as competent to report such symptoms because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

A. Rating Prior to May 5, 2009      

In a December 2008 substantive appeal, via a VA Form 9, the Veteran reported that the assigned 10 percent disability rating for his service-connected PTSD was "way too low." 

The applicable and relevant evidence of record prior to May 5, 2009 consists of private treatment records from November 2004 to June 2005, VA outpatient treatment records from November 2005 to July 2006 and from October 2006 to April 2009, and VA examination reports dated September 2005 and October 2006. After a review of the evidentiary record, the Board finds that the Veteran's service-connected PTSD symptomatology more nearly approximate the criteria for a 30 percent disability rating, but no higher, prior to May 5, 2009. See 38 C.F.R. § 4.7 (2011).

VA outpatient treatment records show the Veteran was periodically despondent in December 2004 and there was some depressed mood in September 2008. Private treatment records noted the Veteran's depressed mood in November 2004 and he had significant depression in December 2004. The Veteran was also noted as slightly depressed at the September 2005 VA examination and increasingly depressed with ongoing depression at the October 2006 VA examination. There were objective findings of frequent anxiety in December 2004 VA outpatient and private treatment records, and of anxiety in private treatment records dated January 2005 and from April 2006 to June 2006.

The Veteran complained of sleep impairment and displayed findings of suspiciousness. He reported sleep disturbances and nightmares in the December 2004 private and VA outpatient treatment records, respectively, and trouble falling and staying asleep with bad dreams two to three times per week at the September 2005 VA examination. The October 2008 VA outpatient treatment record also noted the Veteran's continued nightmares. The Veteran also reported his preoccupation with security at the September 2005 VA examination and avoidance of crowds at the October 2006 VA examination. Hypervigilance was further noted in a September 2008 VA outpatient treatment record. 

The evidence did not reveal subjective complaints or objective findings of mild memory loss, to include forgetting names, directions, or recent events. In fact, the Veteran's memory was noted as grossly intact in the December 2004 VA outpatient treatment record, as adequate in the December 2004 private treatment record and September 2005 VA examination report, and as fair in a March 2007 VA outpatient treatment record. In addition, a May 2009 VA outpatient treatment record showed the Veteran reported that he had flashbacks and panic attacks during 2004.

The evidence of record also illustrated occupational and social impairment due to the Veteran's PTSD symptomatology prior to May 5, 2009. In the December 2004 private treatment record, the physician opined that the Veteran's interpersonal relationships were avoided due to fear of loss and PTSD symptoms continued to interfere with the Veteran's affective functioning. The September 2005 VA examiner also concluded that "[w]ith [the] recent increase in symptoms, [the] [V]eteran does experience some impairment in employment ability and quality of life, mainly in terms of excessive irritability and some social isolation which remain in spite of his going through and participating in outpatient psychiatric treatment." 

With regard to social impairment, the Veteran told the September 2005 VA examiner about his difficulty with maintaining good friendly relationships with people, he had very few friends, and had problems with family due to his irritability. In September 2008, December 2008, and February 2009 VA outpatient treatment records, the Veteran noted communication problems and anger with his wife, and he underwent VA outpatient anger management treatment from September 2008 to October 2008. With regard to occupational impairment, the Veteran reported an inability to work due to his PTSD in the December 2004 private treatment record. He told the October 2006 VA examiner that he stopped working in 1999, had difficulty completing jobs, and had not attempted employment in five years. Then an October 2008 VA outpatient treatment record showed the Veteran was working as a ski bus driver during the winter. 

Throughout the pendency of this appeal prior to May 5, 2009, the Veteran's GAF scores, in order from the best to most severe, were the following: 63 (December 2004 VA outpatient treatment record), 60 (September 2005 VA examination report), 52 (by the October 2006 VA examiner), 50 (September 2008 and October 2008 VA outpatient treatment records), 49 (December 2004 private neuropsychological screening report), 48 (March 2007 VA outpatient treatment record), and 46 (October 2008, December 2008, February 2009, and April 2009 VA outpatient treatment records). In light of the assigned scores and the evidence of record as discussed above, the Board finds that the Veteran's psychiatric disability picture more nearly approximates the assignment for a 30 percent evaluation. The Board also points out that the classification of the Veteran's level of psychiatric impairment classification, by words or by a GAF score from the private and VA outpatient physicians, as well as VA examiners, are factors for consideration and not determinative of the percentage VA disability rating to be assigned. The VA disability percentage rating is based on all the evidence that bears on occupational and social impairment. See 38 C.F.R. § 4.126(a) (2011).

The Board is aware that the symptoms listed under the next-higher evaluations are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant an evaluation in excess of the 30 percent rating currently assigned. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Nevertheless, the Board finds that the evidence of record prior to May 5, 2009 does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for an evaluation higher than 30 percent. Such evidence does not show the Veteran had difficulty understanding complex commands, or that he had impaired judgment or impaired abstract thinking. The Veteran denied having hallucinations and any suicidal or homicidal ideation, and the evidence of record did not show disturbances of motivation and mood to warrant the next higher disability rating. While the Veteran reported having panic attacks in 2004, he did not specify the frequency and the evidence does not document panic attacks more than once a week.  As such, the Board finds that the Veteran's degree of social and occupational impairment more nearly approximates the 30 percent rating now in effect prior to May 5, 2009 and a rating in excess of 30 percent for the period prior to May 5, 2009 is not warranted.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589. However, after careful review of the available diagnostic codes and the probative evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an initial evaluation higher than the 30 percent rating now in effect prior to May 5, 2009.  

For the reasons stated above, and all reasonable doubt in the Veteran's favor, the Board finds that an evaluation of 30 percent, but no higher, for PTSD is warranted prior to May 5, 2009. See Gilbert, 1 Vet. App. at 55.

B. Rating as of May 5, 2009        

In a January 2012 statement, the Veteran's representative asserted that the Veteran still had intermittent nightmares at least several times per month associated with combat activity, significant anxiety, stress, and increased alcohol use which would likely interfere with his job functioning on an occasional basis. 

The applicable and relevant evidence of record consists of a May 2009 VA outpatient treatment record, November 2009 VA examination report, and January 2012 statement by the Veteran's representative. After a review of the evidentiary record, the Board finds that a preponderance of the evidence is against a finding that an initial evaluation in excess of 30 percent rating is warranted for the Veteran's service-connected PTSD as of May 5, 2009.  

The evidence shows the Veteran's speech is not characterized by a circumstantial, circumlocutory, or stereotyped pattern, nor did it reveal the Veteran has difficulty in understanding complex commands. In May 2009, the Veteran's tempo of speech was slow to moderate, he was able to complete more difficult mental calculations correctly, his judgment and insight seemed good, and he was able to interpret 3 of 3 proverbs and 3 of 3 similarities with abstraction. At the November 2009 VA examination, his speech was articulate, he was estimated to have at least average intellect, and his language and comprehension skills were grossly intact. The Veteran also reported to the VA examiner a many-year history of difficulty with panic attacks;" however, the degree of frequency was not noted. 

The evidence also shows the Veteran's PTSD does not cause him impairment of short-term and long-term memory to warrant the next-higher disability rating. The Board acknowledges that in May 2009, the Veteran remembered 1 of 3 words after 3 minutes and the November 2009 VA examiner noted minor deficits of short-term memory, attention, and focus. Nevertheless, the Veteran reported his memory is fair and was able to name the current and prior three United States presidents in May 2009 and the VA examiner noted that all other parameters, to include long-term memory skills were grossly intact. Neither record showed objective findings of a flattened affect as a result of the service-connected PTSD.

The Veteran's service-connected PTSD is not demonstrated by disturbances of motivation and mood to warrant a rating in excess of 30 percent. In May 2009 record, the Veteran noted having anger issues and emotional numbing, and at the VA examination he reported intrusive memories, dreams at least several times per month in which he feels helpless and anxious, frequent irritability, and being slightly argumentative. The Veteran's denial of suicidal ideation and hallucinations in both records is also acknowledged. In light of these subjective complaints and objective findings, the Board finds that the Veteran's clinical disability picture as of May 5, 2009 does not result in disturbances of the Veteran's motivation and mood to a degree consistent with a higher disability rating. 

Furthermore, review of the evidence reflects the Veteran does not have occupational and social impairment to warrant the next-higher disability rating. In fact, the Veteran told the VA examiner that he currently worked as a part-time bus driver for generally 40 hours per week between November and mid-April. "He misses less than one day of work per month, and he reports that things are generally going okay on the job." The Veteran reported involvement in the community with his wife, he has several friends with whom he visits, and the VA examiner reported "[t]he Veteran's basic social skills are grossly intact." The examiner further concluded "[t]here is occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning with regard to routine behavior, self care, and normal conversation."

The Board acknowledges the Veteran's May 2009 complaints of hypervigilance, anxiety, and sleep impairment evidenced by approximately four hours of sleep per night, and his complaints at the VA examination of anxiety, hyperarousal, being on edge, and survivor's guilt. The Board finds that such symptomatology is already contemplated in the currently assigned 30 percent disability rating as of May 5, 2009.

Lastly, the Board notes the May 2009 VA outpatient treatment record showed a GAF score of 46, which denotes serious symptoms or any serious impairment in social, occupational, or school functioning, and the November 2009 VA examiner assigned a score of 52, which denotes moderate PTSD symptoms or moderate difficulty in social, occupational, or school functioning. The Board finds that the assigned GAF scores are consistent with the symptoms shown and contemplated by the 30 percent rating assigned, and when considering the evidence as a whole, do not justify assignment to the next-higher disability rating. The classifications of the level of psychiatric impairment, by words or by a GAF score is a factor for consideration and not determinative of the percentage VA disability rating to be assigned. See 38 C.F.R. § 4.126(a) (2011).

The symptoms listed under the next-higher evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant an evaluation in excess of the 30 percent rating currently assigned. See Mauerhan, 16 Vet. App. at 436. Nevertheless, the Board finds that the evidence of record as of May 5, 2009 does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for an evaluation higher than 30 percent as discussed above.  

In a January 2012 brief, the Veteran's representative asserted that the Veteran continues to have intermittent nightmares at least several times per month associated with combat activity. The Veteran also has significant anxiety, stress, and increased alcohol use which would likely interfere with his functioning on the job occasionally. The Board finds that such symptomatology was addressed in the most recent November 2009 VA examination report and is already contemplated in the currently assigned 30 percent disability rating for PTSD; therefore, an additional examination is not necessary to render a decision on this claim.

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath. However, after careful review of the available diagnostic codes and the probative evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an initial evaluation higher than the 30 percent rating currently assigned as of May 5, 2009.   

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for entitlement to an initial evaluation in excess of 30 percent as of May 5, 2009 for PTSD. See Gilbert, 1 Vet. App. at 55.

C. Extra-Schedular Consideration

The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.  

In this case, the schedular rating criteria for a psychiatric disability under 38 C.F.R. § 4.130, Diagnostic Code 9411, reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected PTSD. As such, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required. Accordingly, the currently assigned schedular disability ratings currently assigned prior to and as of May 5, 2009 are adequate and referral for extra-schedular consideration for the claims on appeal is not required.   

	(CONTINUED ON NEXT PAGE)





ORDER

An initial evaluation of 30 percent, but no higher, prior to May 5, 2009 for PTSD is granted, subject to the criteria applicable to the payment of monetary benefits.

An initial evaluation in excess of 30 percent as of May 5, 2009 for PTSD is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


